Citation Nr: 0118265	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for dementia due to subarachnoid hemorrhage, right 
anterior communicating artery aneurysm clipping.  

Entitlement to an original evaluation in excess of 10 percent 
for headaches as due to subarachnoid hemorrhage, right 
anterior communicating artery aneurysm clipping.  

3.  Entitlement to an original evaluation in excess of 10 
percent for bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1984, November 1987 to February 1988, and from March 
1991 to November 1994.  

This appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
dementia and bursitis of the right shoulder.  A 10 percent 
rating for dementia was assigned.  A noncompensable 
evaluation was assigned for bursitis of the right shoulder.  

An RO decision in July 1998 granted a 10 percent for right 
shoulder bursitis, effective from November 10, 1994 or the 
date of receipt of the original claim for service connection.  
The February 1999 VA Form 646 and the April 1999 written 
argument submitted by the representative included only the 
issue of an increased rating for dementia with headaches.  

The Board of Veterans' Appeals (Board) remanded the claims 
for the assignment of higher ratings for dementia with 
headaches and right shoulder bursitis in May 1999.  The 
remand ordered that the veteran clarify whether he desired to 
continue to appeal the issue of the assignment of a rating in 
excess of 10 percent for his right shoulder disability.  The 
Board also instructed the RO to consider whether a separate 
rating for headaches was warranted.  

A November 2000 rating decision assigned a separate 10 
percent rating for the veteran's headaches, effective from 
November 10, 1994, or the date of receipt of the original 
claim for service connection.  The veteran did not respond to 
the RO's and representative's letters requesting him to 
clarify whether he wished to withdraw his claim for the 
assignment of a rating in excess of 10 percent for his right 
shoulder bursitis.

In May 2001 the national representative of the veteran 
attempted to contact the veteran again to request 
clarification as to whether he wished to pursue his appeal of 
the right shoulder claim.  The representative indicated that 
the veteran did not respond and, therefore, it was requested 
that the Board proceed with its appellate review of the issue 
of entitlement to the assignment of a rating in excess of 10 
percent for bursitis of the right shoulder. 


FINDINGS OF FACT

1.  The veteran's service-connected dementia due to a brain 
hemorrhage was manifested by total social and industrial 
impairment, from November 10, 1994 to January 20 1995; since 
that time, his dementia has been productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; it is not productive of more than 
moderately large psychiatric impairment or occupational and 
social impairment with reduced reliability and productivity.

2.  The veteran's service-connected headaches occur 5 to 10 
times a month; they are not prostrating in nature and are 
generally relieved with aspirin or Tylenol.  

3.  The veteran's service-connected right shoulder disability 
is manifested by pain, including on use, productive of 
functional impairment comparable to no more than limitation 
of motion of the arm at shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation of 100 percent 
for dementia, from November 10, 1994 to January 20, 1995; and 
to a rating of 30 percent thereafter,  have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9306 (1996); 38 C.F.R. 
§§ 4.130 (2000).  



2.  The criteria for an original evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.20, 
4.124, Diagnostic Code 8199-8100 (2000).  

3.  The criteria for an original evaluation in excess of 10 
percent for bursitis of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

It is contended on behalf of the veteran, in essence, that 
entitlement to original evaluations in excess of 10 percent 
for dementia, headaches, and bursitis of the right shoulder 
are warranted.  The Board is satisfied that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required to comply with the duty to assist 
the veteran mandated by 38 U.S.C. § 5103A.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claims in its letters, 
statement and supplemental statements of the case, and the 
Board finds that the several VA examinations and other 
medical evidence dated in recent years, which have evaluated 
the status of the veteran's disabilities, are adequate for 
rating purposes.  There is no indication that there is any 
additional relevant medical evidence available that has not 
been obtained.  There is no reason to remand the veteran's 
claim for further application of VCAA, because the RO and the 
Board have complied with all of the provisions of that 
enactment, including the duty to assist a claimant and the 
duty to provide notice to a claimant. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1997).  A 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  


Factual Background.  Records from Bloomington Hospital reveal 
the veteran suffered a right anterior communicating artery 
aneurysm and subarachnoid hemorrhage in October 1993.  A 
right frontal temporal craniotomy and clipping of an anterior 
communicating artery aneurysm was performed.  The discharge 
summary reveals the veteran did well postoperatively but 
still had some headaches.  

In November 1993 the veteran returned for follow-up.  The 
veteran had continuing problems with his memory.  If he did 
not write things down he could not remember them.  He also 
had problems with headaches.  Examination revealed he had 
anisocoria, with his left eye being greater but his pupils 
were reactive.  A fundoscopic exam was unremarkable.  Cranial 
nerves II through XII were otherwise intact.  His incision 
was well healed although he has some numbness above the 
incision.  His motor examination was unremarkable.  There was 
no pronator drift.  Cerebellar functioning was normal.  His 
gait was normal at that time.  Reflexes were symmetric and 
were physiologic.  He had no disorder of coordination.  

Service medical records from February 1994 include a Medical 
Board Report.  It revealed the veteran the veteran complained 
of occasional headaches.  He had not had seizures before or 
during the surgery.  He was taking Dilantin.  He had two 
episodes of transient visual loss which occurred on separate 
occasions involving both eyes with no following headache or 
seizure, some cognitive problems including poor memory, word 
finding difficulty, poor concentration and short attention 
span.  Physical examination revealed the veteran was alert 
and oriented times four.  His speech was clear and fluent.  
Cranial nerves II through XII were intact.  There was a well-
healed scar over the right anterior parietotemporal area.  
Motor examination revealed good strength throughout.  
Sensation was intact.  Deep tendon reflexes were increased 
over the left with an equivocal toes sign on the left as 
well.  Some mild dysmetria was noted on left finger-finger-
nose and rapid alternating motion.  The assessment was that 
the veteran was doing well except for residual cognitive 
deficits.  A full neuropsychiatric testing and medical board 
evaluation was recommended.  He was to continue with his 
Dilantin.  If he remained seizure free he was to be weaned 
after six months. 

In February 1994 a neuropsychological assessment was 
performed.  The veteran indicated that he had only recently 
been allowed to return to duty.  He stated he was not being 
allowed to perform his regular job.  He had been given only 
simple tasks to perform.  He reported that he had difficulty 
in completing the relatively simple task of copying and 
distributing a document.  At the time of the evaluation, he 
continued to have headaches approximately twice weekly.  
Sometimes they lasted for days.  The head pain began behind 
his eyes.  He took pain medications for the problem.  The 
veteran slept approximately 6 to 7 hours per night.  He had 
frequent awakenings and had difficulty in later falling 
asleep.  He awakened in the morning not feeling fully rested.  
He reported a number of changes in his mental functioning 
since his hemorrhagic stroke.  He was having to concentrate 
harder and sometimes forgot parts of conversations.  His 
memory problems extended to verbal directions and he 
sometimes forgot where he was going and lost his car in 
parking lots.  He denied any problems with language skills, 
either spoken or written.  He denied having any recent 
problems with his writing abilities.  He was able to manage 
his finances.  

Mood wise, he described himself as being more mellow and laid 
back since his surgery.  He stated he was never depressed and 
used to be more upset by things which no longer bothered him.  
He also denied experiencing pleasure from activities which he 
previously enjoyed.  This was confirmed by his supervisors 
who described him as less lively and quick witted since his 
stroke.  The veteran denied any suicidal or homicidal 
ideation.  Behavioral observations included that the veteran 
was neatly groomed and dressed in his military uniform with 
decorations, but he indicated he had forgotten his hat.  He 
was alert and cooperative but did reveal significant levels 
of frustration regarding performance difficulties.  He was 
somewhat inappropriate during casual conversation.  

Test results as to language revealed he was articulate with 
no evidence of aphasia.  On testing delayed recall was within 
the low average range which was inconsistent with his general 
memory index.  The veteran had taken his Dilantin medication 
in the morning which may have accounted for his diminished 
performance.  In the afternoon after the medication effects 
had diminished he was able to perform satisfactorily on 
measures of learning and memory.  There was no indication of 
a decline in remote memory.  He had normal motor function and 
sequencing abilities.  His abstract reasoning abilities fell 
in the average range.  The veteran's most impaired area of 
cognitive functioning was in the area of cognitive 
flexibility and concept formation skills.  His test scores in 
the area were severely impaired and clinically significant.  
Testing also reflected impaired executive reasoning abilities 
and might further indicate frontal lobe dysfunction.  He was 
functioning in the average range of intelligence but there 
were some indications that represented a decline from a 
previously higher level of functioning.  The veteran endorsed 
symptoms of low energy, sleep disturbance and low stamina.  
His supervisors described his personality as significantly 
changed.  Whereas before he was a quick wit with a sharp 
tongue, they described him as being in a fog, and more laid 
back with something missing.  His supervisors noted 
fluctuations in his mental status with periods of lucidity 
and mental sharpness and other periods of poor mental 
functioning.  

The examiners observations and conclusions were that the 
veteran had clinically significant deficits on his 
neuropsychological test battery.  He revealed consistent 
impairment in his higher order reasoning abilities, concept 
formation and ability to maintain a mental set.  He revealed 
an erratic performance on measures of memory functioning, 
fluctuating from severely impaired in the morning to 
essentially normal in the afternoon.  Those changes may have 
been due to the diminishing affects of a morning dose of 
anti-seizure medication.  The findings appeared to be 
consistent with injuries associated with a right anterior 
communicating artery aneurysm bleed with subsequent surgical 
clipping.  Damage to mesial frontal and interior frontal 
cortical areas could be associated with impaired abstract 
reasoning abilities, personality changes, and memory 
problems.  The clinical history was suggestive of recent 
seizure-like events which had resulted in periods of 
blindness lasting for up to five minutes which occurred 
approximately two to five weeks prior to the evaluation.  The 
recommendation was that he should be referred to a Medical 
Board for the purpose of being placed on the Temporary Duty 
Retirement List.  It was expected that the veteran would 
experience some improvement in his cognitive abilities in the 
future and should be reevaluated within 18 months.  The 
diagnosis was organic mental disorder, NOS.  The veteran 
revealed a marked impairment of military duties and a severe 
impairment of his civilian social and industrial 
adaptability.  

The May 1994 Medical Board Report noted that the veteran was 
doing well except for residual cognitive deficits.  He did 
not meet retention standards.  

In May 1994 a Memorandum was sent to the Military Department 
of Indiana which stated that the veteran's current medical 
situation was controlled through medication and under the 
circumstances was good.  However, continued full-time 
employment could be dangerous to him or others.  
In January 1995 the veteran was examined by VA physicians.  A 
general medical examination report included his complaint of 
short term memory problems.  He stated that he frequently 
forgot the name of the person he was talking to five minutes 
after the finished talking to him.  He also reported having 
headaches, with two or three episodes a week, which were 
brought on by stress and strain.  He was currently 
unemployed.  The examiner noted that the veteran's psyche and 
personality were appropriate.  

Upon a January 1995 VA psychiatric examination, the veteran 
reported that, while he did not feel he had any psychiatric 
problems, his friends indicated otherwise, noting that, since 
the 1993 stroke, he was more irritable and flew off the 
handle without reason.  The veteran admitted that he had some 
difficulty with short-term memory and problems with getting 
angry over minor events, which did not cause any problems 
with his personal life but did cause frustration when he 
tried to do things around the house.  He said that he was 
able to sleep but did not feel rested.  It was noted that he 
had been divorced for 10 years, was currently on disability 
but looking for part-time employment, and spent time working 
in his house.  Mental status examination of the veteran 
showed that he was well groomed, friendly, and cooperative.  
He reported that his mood was usually happy.  His affect 
appeared normal and his thought processes were logical and 
sequential.  He denied hallucinations and thoughts of 
homicide or suicide.  Intellectual function was average and 
he was well oriented.  Memory was 3/3 at 5 minutes.  His 
ability to abstract was good and his insight and judgment 
were good.  The diagnosis was personality change due to 
subarachnoid hemorrhage.  The GAF scale score was 70.

An RO decision in May 1995 granted service connection and 
assigned a 10 percent rating for dementia due to a 
subarachnoid hemorrhage with headaches, effective from 
November 11, 1994.  (As noted above, pursuant to a Board 
remand, an RO decision during this appeal assigned a separate 
10 percent rating for the veteran's headaches.)  

A VA mental disorders examination was performed in March 
1997.  The veteran reported having mild personality changes 
and memory deficits since his hemorrhage.  He was currently 
working full time as a dispatcher for the sheriff.  He had 
been working in that position for two years.  He had 
difficulty remembering the dates of his marriages and 
divorce.  His only medications were hypertensive medication 
and aspirin.  He had no history of psychiatric treatment.  He 
was living on his own independently.  He denied other 
emotional problems, including obsessions, compulsions, 
manias, phobias, panic attacks and anxiety.  He sometimes had 
cravings and became very agitated over not getting a food he 
was craving.  He slept eight hours a night but did not feel 
rested.  He had low energy and difficulty concentrating.  He 
denied suicidal or homicidal ideation.  He denied 
hallucinations, delusions and paresthesias.  He was alert and 
oriented to person, place and time.  He had good personal 
hygiene and was casually dressed with faded jeans.  He spoke 
in a normal rate and rhythm without pressured speech.  He 
described his mood as euthymic.  His affect was appropriate 
with a good range in intensity.  He used profanity a great 
deal with some elements of coprolalia.  His thought processes 
were goal directed and reality oriented without loose 
associations, derailment, thought blocking or perservation.  
He denied hallucinations and delusions.  His memory and 
immediate recall were intact.  He missed two out of three of 
three minute recall.  He had difficulty with long term 
memory, recalling dates and historical facts.  His 
concentration showed mild deficits.  He was able to spell 
world forward and backward.  He could read and write and 
repeat simple phrases.  His abstract thinking was concrete.  
His judgment was intact.  His insight was poor.  He did not 
recognize a need for evaluation for mental disorders with his 
deficits in memory and coprolalia.  

The diagnosis was organic personality disorder or personality 
disorder from general medical condition or subarachnoid 
hemorrhage.  His impairment was characterized as mild.  A GAF 
score of 70 was assigned.  His functional capacity was good.  
He examiner indicated he should be able to continue to work 
full time.  

A VA examination to evaluate his headaches was performed in 
October 1999.  The veteran reported having headaches since 
his right frontal craniotomy.  For the last three years his 
headaches had improved.  The headaches did not have any 
pattern.  They were mainly triggered by strenuous activities.  
He usually had between five and ten headaches per month, if 
he did not do much he might have four to five headaches.  
When the headaches started he usually took only aspirin or 
Tylenol for relief.  The headaches lasted from five minutes 
to one hour.  He did not have any nausea or vomiting.  There 
was no photophobia.  He was mildly light sensitive.  There 
was no aura.  He did not have any blurred vision, numbness or 
weakness with the headaches.  The neurological evaluation 
showed that the veteran was wake, alert and oriented times 
three.  Higher cortical functions were intact.  His speech 
and language were normal.  Sensory and motor examinations 
were normal throughout.  The impression was that the veteran 
had chronic musculoskeletal headaches that seemed to be 
related to his prior craniotomy.  


Dementia

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  Prior to November 7, 1996, VA regulations provided 
separate criteria for evaluating psychotic disorders and 
dementia.  Impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of affect 
of such extent, severity, depth, and persistence as to 
produce total social and industrial inadaptability was rated 
as 100 percent disabling.  With less than 100 percent, in 
symptom combinations productive of: Severe impairment of 
social and industrial adaptability a 70 percent rating was 
assigned.  Considerable impairment of social and industrial 
adaptability was rated as 50 percent disabling.  Definite 
impairment of social and industrial adaptability was rated as 
30 percent disabling.  Mild impairment of social and 
industrial adaptability was rated as 10 percent disabling.  
38 C.F.R. § 4.132, Diagnostic Code   (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1995) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9. 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 10 percent rating for mental disorders 
when occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  The criteria provided a 30 percent evaluation 
when occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is demonstrated.  
38 C.F.R. § 4.130, Diagnostic Code  (2000).  

A 50 percent rating is provided where occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Court noted in Carpenter v. Brown, 8 Vet. App.240, 242 
(1995), Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  The General Counsel in 
VAOPGCPREC 9-93 stated that considerable impairment was more 
than "moderate."

The veteran's residuals of the brain hemorrhage in service 
have been identified as cognitive deficits and headaches with 
some personality changes.  As noted above, the veteran's 
headaches are rated separately.  The Schedule for Rating 
Disabilities does not include a Diagnostic code for rating 
cognitive impairment alone.  Impairment of mental functional 
due to organic causes is included in the criteria for rating 
dementia.  The criteria for rating disabilities due to mental 
disorders was amended during appellate period.  As the 
veteran's claim was pending when the regulations pertaining 
to psychiatric disabilities were revised, he is entitled to 
the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.

An in-service psychiatric assessment of the veteran included 
specific testing designed to identify cognitive deficits, 
which indicated significant impairment, particularly with 
cognitive flexibility and concept formation.  His in-service 
supervisors described the veteran's personality as 
significantly changed, to include  "being in a fog", and 
they noted fluctuations in his mental status with periods of  
poor mental functioning.  The in-service examiners 
observations and conclusions were that the veteran had 
clinically significant deficits on his neuropsychological 
test battery with consistent impairment in his higher order 
reasoning abilities, concept formation and ability to 
maintain a mental set.  The veteran displayed an erratic 
performance on measures of memory functioning, fluctuating 
from severely impaired in the morning to essentially normal 
in the afternoon.  Sleep disturbance was also apparent during 
that time.  In the May 1994 Memorandum it was noted that full 
time employment might be dangerous to the veteran or others.  
Thus, it is apparent that the veteran's dementia precluded 
substantially gainful employment at that time.  It is the 
Board's judgment that the service medical records support a 
finding that the veteran's dementia was productive of total 
social and industrial impairment, from November 10, 1994 (the 
effective date of the grant of service connection) to January 
20, 1995 (the day before a VA psychiatric examination). 

Post-service VA psychiatric examinations, on the other hand, 
have shown no more than mild to moderate social and 
industrial impairment.  The Board noted that VA psychiatric 
examiners in January 1995 and March 1997 characterized the 
veteran's impairment as mild and assigned a GAF of 70.  An 
October 1999 neurological examination failed to reveal any 
appreciable mental status impairment.  While some memory 
impairment is still apparent, the veteran works as a 
dispatcher.

Under 38 C.F.R. § 4.130 (1996), the severity of a disability 
is rated based on actual symptomatology as it affects social 
and industrial adaptability.  Two determinants were time lost 
from work and decreased work efficiency.  The regulation 
warns against underevaluating a veteran with a good work 
record.  The examiner's classification of the disease as 
mild, moderate or severe is not determinative, but the 
analysis of symptomatology and the whole history is to be 
considered.  

When the symptoms demonstrated by the veteran are compared 
with the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9326 
(2000), he has some memory loss and chronic sleep impairment.  
He has reported forgetting names, directions and has a 
history of difficulty completing tasks (such as his 
assignment to copy and distribute material in service after 
returning from his convalescent leave).  He meets the 
criteria for a 30 percent rating under the current criteria 
for rating mental disorders as the relevant clinical evidence 
shows occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as chronic sleep impairment and 
mild memory loss (such as forgetting names, directions, 
recent events).  With resolution of reasonable doubt, the 
Board finds that the veteran's dementia has been productive 
of definite or moderately large social and industrial 
impairment since January 21, 1995.  Hence, he meets the 
criteria for a 30 percent rating under the old criteria as 
well. 

Considering the old rating criteria, and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence as a whole demonstrates total social and industrial 
impairment from service-connected dementia, from November 10, 
1994 to January 20, 1995; and considering both the old and 
new rating criteria, and resolving reasonable doubt in favor 
of the veteran, a 30 percent rating is warranted from January 
21, 1995.  38 C.F.R. § 4. 132, Code 9326 (1996); 38 C.F.R. § 
4.130, Code 9411 (2000).  With regard to the new rating 
criteria, it is noted that mental status examinations have 
usually shown the veteran to be alert and oriented.  While 
the clinical findings are, arguably, not suggestive of a 30 
percent under the new criteria, there is other evidence on 
file which is supportive and suggests the veteran's dementia 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as chronic sleep impairment and mild memory loss (such as 
forgetting names, directions, recent events).  Thus, a rating 
of 30 percent, but no more than 30 percent, is warranted 
under the old and new rating criteria, from January 21, 1995. 
The next question is whether the veteran meets the criteria 
for a 50 percent rating under either the old or new criteria.  
While memory loss is apparent, the evidence does not show 
more than moderately large social and industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran has not demonstrated any suicidal ideation or 
obsessional rituals.  There is no evidence of panic or 
depression.  The veteran lives alone and functions 
independently.  Although he has reported some unreasonable 
anger there is no indication that his irritability has 
resulted in violent behavior.  At each evaluation he was 
noted to be oriented to place, person and time.  He was well 
groomed with good personal hygiene.  The veteran has been 
able to adapt to his work environment and has maintained the 
same job for two years.  He lives alone but has not reported 
any social or on the job difficulties in getting along with 
others.  Based on the evidence of record the Board has 
concluded that an increased rating to 30 percent, but no 
more, from January 21, 1995, is warranted.

In sum, the Board finds that the veteran is entitled to an 
original rating of 100 percent for dementia due to 
subarachnoid hemorrhage, right anterior communicating artery 
aneurysm clipping, from November 10, 1994 to January 20, 
1995, and to a rating of 30 percent thereafter.  The 
preponderance of the evidence is against an even higher 
rating of 50 percent for the condition since January 21, 
1995; thus the benefit-of-the-doubt rule does not apply to 
that aspect of the claim, and a 50 percent rating from 
January 21, 1995, is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Headaches 

A 30 percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average once a month over 
a period of "the last several months."  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 8100 
(2000).  

The Schedule for Rating Disabilities does not include any 
criteria for headaches.  It does include a diagnostic code 
for rating migraines.  The veteran's headaches are currently 
rated as 10 percent disabling under Diagnostic Code 4.124a.  
The next higher rating to 30 percent requires prostrating 
attacks on an average of once a month.  The veteran has 
reported having headaches on the average of 5 to 10 times a 
month.  They last from five minutes to one hour.  There is 
nothing in the record that indicates the veteran must go to 
bed or sequester himself during a headache.  He takes only 
aspirin or Tylenol for headache relief.  He has not reported 
any loss of work time due to headaches.  Based on the 
evidence of record the Board has concluded that the veteran's 
headaches are not prostrating in nature.  For that reason an 
original rating in excess of 10 for headaches is not 
warranted.


                                                        Right 
Shoulder

The service medical records show that the veteran was 
evaluated for right shoulder pain and tenderness in May 1991; 
the diagnosis at that time was tendonitis.  Upon a post-
service VA examination in January 1995, the veteran 
complained of intermittent right shoulder pain, particularly 
with use at work.  The clinical evaluation revealed mild 
bursitis of the right shoulder.

Upon a March 1997 VA examination of the veteran's right 
shoulder, he complained of pain and feeling a "pop" in the 
shoulder with range of motion.  Clinical evaluation revealed 
no muscle atrophy in the shoulder region, and range of motion 
was to 180 degrees of abduction and forward flexion, with 
external rotation to almost 85 degrees, and internal rotation 
to T-8.  There was some tenderness but an AC compression test 
was negative.  The impingement test was positive and he had 
pain in his shoulder with stress of the supraspinatus tendon, 
but the examiner noted that the veteran's range of motion of 
the right shoulder was full and not painful.  An X-ray 
examination of the right shoulder was ordered to rule out a 
rotator cuff tear and that examination was normal.  The 
diagnosis was right shoulder impingement syndrome.

A VA physical examination of the veteran in October 1999 
revealed a normal motor examination with normal muscle bulk, 
tone and strength of 5/5 throughout.  
 
The veteran's service-connected right shoulder bursitis is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201.

Bursitis is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected parts.  38 C.F.R. § 
4.171a, Diagnostic Code 5019.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
evaluation may be assigned for limitation of motion of the 
arm at shoulder level.  Higher ratings under this Diagnostic 
Code are not possible without limitation of motion of the arm 
to a point midway between the side and the shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2000).

The relevant medical evidence of record does not indicate 
that the shoulder limitation of motion required under Code 
5201 for a rating in excess of 10 percent are met.  It is 
apparent that the veteran's right shoulder disability is 
characterized by complaints of pain but little or no 
limitation of motion. 

There is no evidence of ankylosis of the humerus and scapula 
or that they move as one piece.  Thus, it is inappropriate to 
rate the veteran under Code 5200.  Also there is no objective 
evidence of an impairment to the right humerus, therefore, an 
evaluation under Code 5202 is not warranted.  38 C.F.R. § 
4.71a (2000).
Also, although the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, require that the extent of the veteran's pain be 
considered when evaluating the severity of his right shoulder 
disability, pain, in and of itself, is not a sufficient basis 
to assign a rating higher than 10 percent where, as here, the 
right shoulder disorder is not being evaluated solely on the 
basis of this symptom, and the overwhelming majority of the 
other relevant findings pertaining to the right shoulder are 
unremarkable.  See e.g., Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The fact remains that on examination the veteran has 
essentially full active range of motion of his right 
shoulder.  The evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to reports of pain other than that 
contemplated by the current rating.  Further, he does not 
even approach the limitation of arm movement - no more than 
shoulder level - necessary to meet the minimum schedular 
requirements for a 20 percent evaluation under Code 5201.  38 
C.F.R. § 4.71 (2000).

In this case, the 10 percent disability rating is sufficient 
to compensate for such impairment.  Thus, the current level 
of disability shown is encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, 
the assignment of an evaluation in excess of 10 percent is 
not warranted.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected right shoulder 
disorder as prescribed by the Court in Fenderson, supra.  The 
Board finds in this regard that the veteran's service-
connected shoulder disorder is shown by evidence to have 
warranted the assignment of a 10 percent rating during the 
entire course of this appeal.









ORDER

An original rating of 100 percent for dementia due to 
subarachnoid hemorrhage, right anterior communicating artery 
aneurysm clipping, from November 10, 1994 to January 20, 
1995, and a rating of 30 percent thereafter, are granted, 
subject to the rules and regulations governing the award of 
VA monetary benefits.  

An original rating in excess of 10 percent for headaches is 
denied. 

An original rating in excess of 10 percent for bursitis of 
the right shoulder is denied.   




		
	R. F. Williams
	Member, Board of Veterans' Appeals



 


